DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to amendment filed on 03/30/2022.
Claim 7 is pending.
 	Claims 1 – 6 have been canceled.
Claim 7 has been amended.

Allowable Subject Matter
Claim 7 is allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments have been fully considered and are persuasive.
Regarding Claim 7, same reason of the Pre-Interview First Office Action sent on 3/16/2022.

The closest references are found based on the updated search:
Bedau (US 2017/0365605 A1) discloses a Schottky transistor memory device, comprising: an insulating layer; a source region disposed on the insulating layer; a drain region disposed on the insulating layer; a first oxide material layer disposed on the insulating layer in contact with the source region and the drain region; a second layer disposed on the first oxide material layer; and a gate electrode disposed on the second layer, wherein the first oxide material layer and the second layer form one of a p-n junction and a n-p junction (see claim 1).
Obradovic (US 9,647,098 B2) suggests applying a first supply voltage to a gate electrode extending between first and second semiconductor channel layers in a first operating mode, the first and second channel layers being stacked in a first direction and extending between a drain region and a source region, the source region including first and second portions of opposite semiconductor conductivity types directly adjoining the first and second channel layers, respectively, and a third portion distal from both the first and second channel layers that comprises a p-n junction within the third portion of the source region at an interface between semiconductor portions of the opposite semiconductor conductivity types, wherein the p-n junction is distal from the first and second semiconductor channel layers and extends in a second direction that is different than the first direction (see claim 21).
Nomura et al.  (US 2016/0247927 A1) teaches an apparatus comprising a thin film transistor (TFT), the TFT comprising: a source electrode; a drain electrode; a first semiconductor layer connecting the source electrode and the drain electrode, the first semiconductor layer including a source region, a channel region, and a drain region; and a source-side p-n hetero junction between the source electrode and the source region of the first semiconductor layer (see claim 1).
However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claim 7, therefore claim 7 is allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday - Friday, 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        5/21/2022